Citation Nr: 1619677	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for colitis to include secondary to herbicide exposure.

2.  Entitlement to service connection for diverticulitis to include secondary to herbicide exposure.

3.  Entitlement to service connection for bladder cancer to include secondary to herbicide exposure.

4.  Entitlement to a compensable evaluation for a bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was certified to the Board by the New York, New York RO. 


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In July 2015, the appellant's representative submitted a statement stating that the claimant wished to withdraw his appeal to these issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


